


Exhibit 10.41

 

AMENDED AND RESTATED EQUITY PLAN

FOR KEY EMPLOYEES OF

SEALY CORPORATION AND ITS SUBSIDIARIES

 


1.                                       PURPOSE OF PLAN


 

This Amended and Restated Equity Plan for Key Employees of Sealy Corporation and
Its Subsidiaries (the “Plan”) is designed:

 


(A)                                  TO AMEND AND RESTATE, IN ITS ENTIRETY, THE
2004 STOCK OPTION PLAN FOR KEY EMPLOYEES OF SEALY CORPORATION AND ITS
SUBSIDIARIES, DATED AS OF APRIL 6, 2004.


 


(B)                                 TO PROMOTE THE LONG TERM FINANCIAL INTERESTS
AND GROWTH OF SEALY CORPORATION (THE “COMPANY”) AND ITS SUBSIDIARIES BY
ATTRACTING AND RETAINING MANAGEMENT AND OTHER PERSONNEL WITH THE TRAINING,
EXPERIENCE AND ABILITY TO ENABLE THEM TO MAKE A SUBSTANTIAL CONTRIBUTION TO THE
SUCCESS OF THE COMPANY’S BUSINESS;


 


(C)                                  TO MOTIVATE MANAGEMENT PERSONNEL BY MEANS
OF GROWTH-RELATED INCENTIVES TO ACHIEVE LONG RANGE GOALS; AND


 


(D)                                 TO FURTHER THE ALIGNMENT OF INTERESTS OF
PARTICIPANTS WITH THOSE OF THE STOCKHOLDERS OF THE COMPANY THROUGH OPPORTUNITIES
FOR INCREASED STOCK, OR STOCK-BASED OWNERSHIP IN THE COMPANY.


 


2.                                       DEFINITIONS


 

The following capitalized terms used in the Plan have the respective meaning set
forth in this Section:

 


(A)                                  “AFFILIATE” OF ANY PERSON MEANS WITH
RESPECT TO ANY PERSON, ANY ENTITY DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH
FIRST PERSON.


 


(B)                                 “AWARD” MEANS STOCK OPTION, STOCK
APPRECIATION RIGHT, DIVIDEND EQUIVALENT RIGHTS OR OTHER STOCK-BASED AWARD
PURSUANT TO THE PLAN.


 


(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(D)                                 “CHANGE IN CONTROL” MEANS (I) THE SALE OR
DISPOSITION, IN ONE OR A SERIES OF RELATED TRANSACTIONS, OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY TO AN UNAFFILIATED PERSON; (II) A SALE
RESULTING IN MORE THAN 50% OF THE VOTING STOCK OF THE COMPANY BEING HELD BY AN
UNAFFILIATED PERSON; OR (III) A MERGER, CONSOLIDATION, RECAPITALIZATION OR
REORGANIZATION OF THE COMPANY WITH OR INTO ANOTHER UNAFFILIATED PERSON; IF AND
ONLY IF ANY SUCH EVENT LISTED IN CLAUSES (I) THROUGH (III) ABOVE RESULTS IN THE
INABILITY OF KKR, THE INVESTOR OR ANY MEMBER OR MEMBERS OF THE INVESTOR, TO
DESIGNATE OR ELECT A MAJORITY OF THE BOARD (OR THE BOARD OF DIRECTORS OF THE
RESULTING ENTITY OR ITS PARENT COMPANY).  FOR PURPOSES OF THIS DEFINITION, THE
TERM “UNAFFILIATED PERSON” MEANS ANY PERSON OR GROUP WHO IS NOT (X) KKR, THE
INVESTOR OR ANY MEMBER OF THE

 

--------------------------------------------------------------------------------


 


INVESTOR, (Y) AN AFFILIATE OF KKR, THE INVESTOR OR ANY MEMBER OF THE INVESTOR,
OR (Z) AN ENTITY IN WHICH KKR, THE INVESTOR, OR ANY MEMBER OF THE INVESTOR
HOLDS, DIRECTLY OR INDIRECTLY, A MAJORITY OF THE ECONOMIC INTERESTS IN SUCH
ENTITY.


 


(E)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, OR ANY SUCCESSOR THERETO.


 


(F)                                    “COMMITTEE” MEANS THE HUMAN RESOURCES
COMMITTEE OF THE BOARD (OR ANY SUB-COMMITTEE THEREOF MEETING THE REQUIREMENTS OF
SECTION 162(M) OF THE CODE, TO THE EXTENT THE COMPANY DESIRES TO MAKE GRANTS TO
“COVERED EMPLOYEES” AS DEFINED IN SECTION 162(M) OF THE CODE).


 


(G)                                 “COMMON STOCK” OR “SHARE” MEANS THE CLASS A
COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF THE COMPANY, WHICH MAY BE AUTHORIZED
BUT UNISSUED, OR ISSUED AND REACQUIRED.


 


(H)                                 “EMPLOYEE” MEANS A PERSON, INCLUDING AN
OFFICER, IN THE REGULAR EMPLOYMENT OF THE COMPANY OR ONE OF ITS SUBSIDIARIES
WHO, IN THE OPINION OF THE COMMITTEE, IS, OR IS EXPECTED TO HAVE INVOLVEMENT IN
THE MANAGEMENT, GROWTH OR PROTECTION OF SOME PART OR ALL OF THE BUSINESS OF THE
COMPANY.


 


(I)                                     “EMPLOYMENT” REFERS TO (I) A
PARTICIPANT’S EMPLOYMENT IF THE PARTICIPANT IS AN EMPLOYEE OF THE COMPANY OR ANY
OF ITS AFFILIATES, (II) A PARTICIPANT’S SERVICES AS A CONSULTANT, IF THE
PARTICIPANT IS CONSULTANT TO THE COMPANY OR ITS AFFILIATES AND (III) A
PARTICIPANT’S SERVICES AS AN NON-EMPLOYEE DIRECTOR, IF THE PARTICIPANT IS A
NON-EMPLOYEE MEMBER OF THE BOARD.


 


(J)                                     “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, OR ANY SUCCESSOR THERETO.


 


(K)                                  “FAIR MARKET VALUE” MEANS THE PRICE PER
SHARE OF COMMON STOCK (I) IF THERE IS A PUBLIC MARKET FOR THE SHARES ON SUCH
DATE, THE CLOSING TRADING PRICE OF THE SHARES ON SUCH STOCK EXCHANGE ON WHICH
THE SHARES ARE PRINCIPALLY TRADING ON THE APPLICABLE DATE, OR, IF THERE WERE NO
SALES ON SUCH DATE, ON THE CLOSEST PRECEDING DATE ON WHICH THERE WERE SALES OF
SHARES OR (II) IF THERE IS NO PUBLIC MARKET FOR THE SHARES ON SUCH DATE, THE
FAIR MARKET VALUE OF THE SHARES AS DETERMINED IN THE GOOD FAITH DISCRETION OF
THE BOARD.


 


(L)                                     “GRANT” MEANS AN AWARD MADE TO A
PARTICIPANT PURSUANT TO THE PLAN AND DESCRIBED IN SECTION 5, INCLUDING, WITHOUT
LIMITATION, AN AWARD OF A STOCK OPTION, STOCK APPRECIATION RIGHT OR DIVIDEND
EQUIVALENT RIGHT (AS SUCH TERMS ARE DEFINED IN SECTION 5), OR ANY COMBINATION OF
THE FOREGOING.


 


(M)                               “GRANT AGREEMENT” MEANS AN AGREEMENT BETWEEN
THE COMPANY AND A PARTICIPANT THAT SETS FORTH THE TERMS, CONDITIONS AND
LIMITATIONS APPLICABLE TO A GRANT.


 


(N)                                 “GROUP” MEANS “GROUP,” AS SUCH TERM IS USED
FOR PURPOSES OF SECTION 13(D) OR 14(D) OF THE EXCHANGE ACT.


 


(O)                                 “INVESTOR” MEANS SEALY HOLDING LLC.

 

2

--------------------------------------------------------------------------------


 


(P)                                 “KKR” SHALL MEAN THE KKR MILLENNIUM FUND
L.P.


 


(Q)                                 “PARTICIPANT” MEANS AN EMPLOYEE,
NON-EMPLOYEE MEMBER OF THE BOARD, CONSULTANT OR OTHER PERSON HAVING A
RELATIONSHIP WITH THE COMPANY OR ONE OF ITS SUBSIDIARIES, TO WHOM ONE OR MORE
GRANTS HAVE BEEN MADE AND REMAIN OUTSTANDING.


 


(R)                                    “PERSON” MEANS “PERSON,” AS SUCH TERM IS
USED FOR PURPOSES OF SECTION 13(D) OR 14(D) OF THE EXCHANGE ACT.


 


(S)                                  “SUBSIDIARY” MEANS A SUBSIDIARY
CORPORATION, AS DEFINED IN SECTION 424(F) OF THE CODE (OR ANY SUCCESSOR SECTION
THERETO).


 


3.                                       ADMINISTRATION OF PLAN


 


(A)                                  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE MAY ADOPT ITS OWN RULES OF PROCEDURE, AND ACTION OF A
MAJORITY OF THE MEMBERS OF THE COMMITTEE TAKEN AT A MEETING, OR ACTION TAKEN
WITHOUT A MEETING BY UNANIMOUS WRITTEN CONSENT, SHALL CONSTITUTE ACTION BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE THE POWER AND AUTHORITY TO ADMINISTER,
CONSTRUE AND INTERPRET THE PLAN, TO MAKE RULES FOR CARRYING IT OUT AND TO MAKE
CHANGES IN SUCH RULES.  ANY SUCH INTERPRETATIONS, RULES, AND ADMINISTRATION
SHALL BE CONSISTENT WITH THE BASIC PURPOSES OF THE PLAN.


 


(B)                                 THE COMMITTEE MAY DELEGATE TO THE CHIEF
EXECUTIVE OFFICER AND TO OTHER SENIOR OFFICERS OF THE COMPANY ITS DUTIES UNDER
THE PLAN SUBJECT TO THE LIMITS OF APPLICABLE LAW AND SUCH OTHER CONDITIONS AND
LIMITATIONS AS THE COMMITTEE SHALL PRESCRIBE, EXCEPT THAT ONLY THE COMMITTEE MAY
DESIGNATE AND MAKE GRANTS TO PARTICIPANTS WHO ARE SUBJECT TO SECTION 16 OF THE
EXCHANGE ACT.


 


(C)                                  THE COMMITTEE MAY EMPLOY COUNSEL,
CONSULTANTS, ACCOUNTANTS, APPRAISERS, BROKERS OR OTHER PERSONS.  THE COMMITTEE,
THE COMPANY, AND THE OFFICERS AND DIRECTORS OF THE COMPANY SHALL BE ENTITLED TO
RELY UPON THE ADVICE, OPINIONS OR VALUATIONS OF ANY SUCH PERSONS.  ALL ACTIONS
TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD
FAITH SHALL BE FINAL AND BINDING UPON ALL PARTICIPANTS, THE COMPANY AND ALL
OTHER INTERESTED PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE
FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT
TO THE PLAN OR THE GRANTS, AND ALL MEMBERS OF THE COMMITTEE SHALL BE FULLY
PROTECTED BY THE COMPANY WITH RESPECT TO ANY SUCH ACTION, DETERMINATION OR
INTERPRETATION.


 


4.                                       ELIGIBILITY


 

The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a relationship with Company or any of its
Subsidiaries, and in such form and having such terms, conditions and limitations
as the Committee may determine.  The terms, conditions and limitations of each
Grant under the Plan shall be set forth in a Grant Agreement, in a form approved
by the Committee, consistent, however, with the terms of the Plan; provided,
however, that such Grant Agreement shall contain provisions dealing with the
treatment of Grants in the event of the termination of employment, death or
disability of a Participant, and

 

3

--------------------------------------------------------------------------------


 

may also include provisions concerning the treatment of Grants in the event of a
Change in Control of the Company.

 


5.                                       GRANTS


 

From time to time, the Committee will determine the forms and amounts of Grants
for Participants.  Such Grants may take the following forms in the Committee’s
sole discretion:

 


(A)                                  STOCK OPTIONS.  THESE ARE OPTIONS TO
PURCHASE COMMON STOCK.  AT THE TIME OF GRANT THE COMMITTEE SHALL DETERMINE, AND
SHALL INCLUDE IN THE GRANT AGREEMENT OR OTHER PLAN RULES, THE OPTION EXERCISE
PERIOD, THE OPTION EXERCISE PRICE, VESTING REQUIREMENTS, AND SUCH OTHER TERMS,
CONDITIONS OR RESTRICTIONS ON THE GRANT OR EXERCISE OF THE OPTION AS THE
COMMITTEE DEEMS APPROPRIATE INCLUDING, WITHOUT LIMITATION, THE RIGHT TO RECEIVE
DIVIDEND EQUIVALENT PAYMENTS ON VESTED AND/OR UNVESTED OPTIONS, EXCEPT THAT IN
NO EVENT SHALL THE OPTION EXERCISE PRICE BE LESS THAN THE FAIR MARKET VALUE ON
THE DATE OF GRANT OF THE STOCK OPTION.  IN ADDITION TO OTHER RESTRICTIONS
CONTAINED IN THE PLAN, AN OPTION GRANTED UNDER THIS SECTION 5(A) MAY NOT BE
EXERCISED MORE THAN 10 YEARS AFTER THE DATE IT IS GRANTED.  PAYMENT OF THE
OPTION EXERCISE PRICE SHALL BE MADE IN CASH OR IN SHARES OF COMMON STOCK, OR A
COMBINATION THEREOF, IN ACCORDANCE WITH THE TERMS OF THE PLAN, THE GRANT
AGREEMENT AND ANY APPLICABLE GUIDELINES OF THE COMMITTEE IN EFFECT AT THE TIME.


 


(B)                                 STOCK APPRECIATION RIGHTS.  THE COMMITTEE
MAY GRANT STOCK APPRECIATION RIGHTS IN TANDEM WITH THE GRANT OF A STOCK OPTION
OR STANDING ALONE.  EACH STOCK APPRECIATION RIGHT SHALL BE SUBJECT TO SUCH TERMS
AS THE COMMITTEE MAY DETERMINE. A STOCK APPRECIATION RIGHT MEANS THE RIGHT TO
TRANSFER AND SURRENDER TO THE COMPANY ALL OR A PORTION OF A STOCK OPTION (IF
GRANTED IN TANDEM WITH A STOCK OPTION) IN EXCHANGE FOR AN AMOUNT, OR OTHERWISE
MEANS THE RIGHT TO RECEIVE AN AMOUNT, EQUAL TO THE EXCESS OF (I) THE AGGREGATE
FAIR MARKET VALUE, AS OF THE DATE SUCH RIGHT IS EXERCISED, OF THE COMMON STOCK
UNDERLYING BY SUCH OPTION OR PORTION THEREOF, OVER (II) THE AGGREGATE EXERCISE
PRICE OF SUCH RIGHT, RELATING TO SUCH COMMON STOCK.   SUCH AMOUNT MAY BE PAID IN
CASH OR BE SATISFIED WITH SHARES, AT THE COMMITTEE’S DISCRETION.  IN NO EVENT
SHALL THE STOCK APPRECIATION RIGHT EXERCISE PRICE BE LESS THAN THE FAIR MARKET
VALUE ON THE DATE OF GRANT OF THE STOCK APPRECIATION RIGHT.


 


(C)                                  DIVIDEND EQUIVALENT RIGHTS.  THE COMMITTEE
MAY GRANT DIVIDEND EQUIVALENT RIGHTS EITHER ALONE OR IN CONNECTION WITH THE
GRANT OF AN AWARD.  A DIVIDEND EQUIVALENT RIGHT MEANS THE RIGHT TO RECEIVE A
PAYMENT IN RESPECT OF ONE SHARE OF COMMON STOCK (WHETHER OR NOT SUBJECT TO AN
AWARD) EQUAL TO THE AMOUNT OF ANY DIVIDEND PAID IN RESPECT OF ONE SHARE OF
COMMON STOCK HELD BY A SHAREHOLDER IN THE COMPANY.  EACH DIVIDEND EQUIVALENT
RIGHT SHALL BE SUBJECT TO SUCH TERMS AS THE COMMITTEE MAY DETERMINE.


 


(D)                                 OTHER STOCK-BASED AWARDS.  THE COMMITTEE, IN
ITS SOLE DISCRETION, MAY GRANT OR SELL AWARDS OF SHARES, AWARDS OF RESTRICTED
SHARES OF COMMON STOCK AND AWARDS THAT ARE VALUED IN WHOLE OR IN PART BY
REFERENCE TO, OR ARE OTHERWISE BASED ON THE FAIR MARKET VALUE OF, SHARES OF
COMMON STOCK (THE “OTHER STOCK-BASED AWARDS”).  SUCH OTHER STOCK-BASED AWARDS
SHALL BE IN SUCH FORM, AND DEPENDENT ON SUCH CONDITIONS, AS THE COMMITTEE SHALL
DETERMINE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO RECEIVE, OR VEST WITH
RESPECT TO, ONE OR MORE SHARES OF COMMON STOCK (OR THE EQUIVALENT CASH VALUE OF
SUCH SHARES) UPON THE COMPLETION OF A SPECIFIED PERIOD OF

 

4

--------------------------------------------------------------------------------


 


SERVICE, THE OCCURRENCE OF AN EVENT AND/OR THE ATTAINMENT OF PERFORMANCE
OBJECTIVES.  OTHER STOCK-BASED AWARDS MAY BE GRANTED ALONE OR IN ADDITION TO ANY
OTHER STOCK AWARDS GRANTED UNDER THE PLAN.  SUBJECT TO THE PROVISIONS OF THE
PLAN, THE COMMITTEE SHALL DETERMINE TO WHOM AND WHEN OTHER STOCK-BASED AWARDS
WILL BE MADE, THE NUMBER OF SHARES OF COMMON STOCK TO BE AWARDED UNDER (OR
OTHERWISE RELATED TO) SUCH OTHER STOCK-BASED AWARDS; WHETHER SUCH OTHER
STOCK-BASED AWARDS SHALL BE SETTLED IN CASH, SHARES OR A COMBINATION OF CASH AND
SHARES; AND ALL OTHER TERMS AND CONDITIONS OF SUCH AWARDS (INCLUDING, WITHOUT
LIMITATION, THE VESTING PROVISIONS THEREOF AND PROVISIONS ENSURING THAT ALL
SHARES SO AWARDED AND ISSUED SHALL BE FULLY PAID AND NON-ASSESSABLE).


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, CERTAIN OTHER STOCK-BASED
AWARDS GRANTED UNDER THIS SECTION 6 MAY BE GRANTED IN A MANNER WHICH IS INTENDED
TO BE DEDUCTIBLE BY THE COMPANY UNDER SECTION 162(M) OF THE CODE (OR ANY
SUCCESSOR SECTION THERETO) (“PERFORMANCE-BASED AWARDS”).  A PARTICIPANT’S
PERFORMANCE-BASED AWARD SHALL BE DETERMINED BASED ON THE ATTAINMENT OF WRITTEN
PERFORMANCE GOALS APPROVED BY THE COMMITTEE FOR A PERFORMANCE PERIOD ESTABLISHED
BY THE COMMITTEE (I) WHILE THE OUTCOME FOR THAT PERFORMANCE PERIOD IS
SUBSTANTIALLY UNCERTAIN AND (II) NO MORE THAN 90 DAYS AFTER THE COMMENCEMENT OF
THE PERFORMANCE PERIOD TO WHICH THE PERFORMANCE GOAL RELATES OR, IF LESS, THE
NUMBER OF DAYS WHICH IS EQUAL TO 25 PERCENT OF THE RELEVANT PERFORMANCE PERIOD. 
THE PERFORMANCE GOALS, WHICH MUST BE OBJECTIVE, SHALL BE BASED UPON ONE OR MORE
OF THE FOLLOWING CRITERIA: (I) CONSOLIDATED EARNINGS BEFORE OR AFTER TAXES
(INCLUDING EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION);
(II) NET INCOME; (III) OPERATING INCOME; (IV) EARNINGS PER SHARE; (V) BOOK VALUE
PER SHARE; (VI) RETURN ON SHAREHOLDERS’ EQUITY; (VII) EXPENSE MANAGEMENT;
(VIII) RETURN ON INVESTMENT; (IX) IMPROVEMENTS IN CAPITAL STRUCTURE;
(X) PROFITABILITY OF AN IDENTIFIABLE BUSINESS UNIT OR PRODUCT; (XI) MAINTENANCE
OR IMPROVEMENT OF PROFIT MARGINS; (XII) STOCK PRICE; (XIII) MARKET SHARE; (XIV)
REVENUES OR SALES; (XV) COSTS; (XVI) CASH FLOW; (XVII) WORKING CAPITAL (XVIII)
RETURN ON ASSETS AND (XIX) TOTAL SHAREHOLDER RETURN.  THE FOREGOING CRITERIA MAY
RELATE TO THE COMPANY, ONE OR MORE OF ITS AFFILIATES OR ONE OR MORE OF ITS OR
THEIR DIVISIONS OR UNITS, OR ANY COMBINATION OF THE FOREGOING, AND MAY BE
APPLIED ON AN ABSOLUTE BASIS AND/OR BE RELATIVE TO ONE OR MORE PEER GROUP
COMPANIES OR INDICES, OR ANY COMBINATION THEREOF, ALL AS THE COMMITTEE SHALL
DETERMINE.  IN ADDITION, TO THE DEGREE CONSISTENT WITH SECTION 162(M) OF THE
CODE (OR ANY SUCCESSOR SECTION THERETO), THE PERFORMANCE GOALS MAY BE CALCULATED
WITHOUT REGARD TO EXTRAORDINARY ITEMS.  THE MAXIMUM AMOUNT OF A
PERFORMANCE-BASED AWARD DURING A CALENDAR YEAR TO ANY PARTICIPANT SHALL BE:
(X) WITH RESPECT TO PERFORMANCE-BASED AWARDS THAT ARE DENOMINATED IN SHARES,
5,000,000 SHARES AND (Y) WITH RESPECT TO PERFORMANCE-BASED AWARDS THAT ARE NOT
DENOMINATED IN SHARES, $10,000,000.  THE COMMITTEE SHALL DETERMINE WHETHER, WITH
RESPECT TO A PERFORMANCE PERIOD, THE APPLICABLE PERFORMANCE GOALS HAVE BEEN MET
WITH RESPECT TO A GIVEN PARTICIPANT AND, IF THEY HAVE, SHALL SO CERTIFY AND
ASCERTAIN THE AMOUNT OF THE APPLICABLE PERFORMANCE-BASED AWARD.  NO
PERFORMANCE-BASED AWARDS WILL BE PAID FOR SUCH PERFORMANCE PERIOD UNTIL SUCH
CERTIFICATION IS MADE BY THE COMMITTEE.  THE AMOUNT OF THE PERFORMANCE-BASED
AWARD ACTUALLY PAID TO A GIVEN PARTICIPANT MAY BE LESS THAN THE AMOUNT
DETERMINED BY THE APPLICABLE PERFORMANCE GOAL FORMULA, AT THE DISCRETION OF THE
COMMITTEE.  THE AMOUNT OF THE PERFORMANCE-BASED AWARD DETERMINED BY THE
COMMITTEE FOR A PERFORMANCE PERIOD SHALL BE PAID TO THE PARTICIPANT AT SUCH TIME
AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AFTER THE END OF SUCH
PERFORMANCE PERIOD; PROVIDED, HOWEVER, THAT A PARTICIPANT MAY, IF AND TO THE
EXTENT PERMITTED BY THE COMMITTEE AND CONSISTENT WITH THE PROVISIONS OF
SECTION 162(M) OF THE CODE, ELECT TO DEFER PAYMENT OF A PERFORMANCE-BASED AWARD.

 

5

--------------------------------------------------------------------------------


 


6.                                       LIMITATIONS AND CONDITIONS


 


(A)                                  THE NUMBER OF SHARES AVAILABLE FOR GRANTS
UNDER THIS PLAN SHALL BE 15,190,000 UNLESS RESTRICTED BY APPLICABLE LAW, SHARES
RELATED TO GRANTS THAT ARE FORFEITED, TERMINATED, CANCELED OR EXPIRE
UNEXERCISED, SHALL IMMEDIATELY BECOME AVAILABLE FOR NEW GRANTS.


 


(B)                                 NO GRANTS SHALL BE MADE UNDER THE PLAN
BEYOND TEN YEARS AFTER THE EFFECTIVE DATE OF THE PLAN, BUT THE TERMS OF GRANTS
MADE ON OR BEFORE THE EXPIRATION OF THE PLAN MAY EXTEND BEYOND SUCH EXPIRATION. 
AT THE TIME A GRANT IS MADE OR AMENDED OR THE TERMS OR CONDITIONS OF A GRANT ARE
CHANGED IN ACCORDANCE WITH THE TERMS OF THE PLAN OR THE GRANT AGREEMENT, THE
COMMITTEE MAY PROVIDE FOR LIMITATIONS OR CONDITIONS ON SUCH GRANT.


 


(C)                                  NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE ANY PARTICIPANT’S
EMPLOYMENT AT ANY TIME OR FOR ANY REASON.


 


(D)                                 OTHER THAN AS SPECIFICALLY PROVIDED IN THE
FORM OF MANAGEMENT STOCKHOLDER’S AGREEMENT ATTACHED HERETO AS EXHIBIT A, NO
BENEFIT UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR CHARGE, AND ANY
ATTEMPT TO DO SO SHALL BE VOID.  NO SUCH BENEFIT SHALL, PRIOR TO RECEIPT THEREOF
BY THE PARTICIPANT, BE IN ANY MANNER LIABLE FOR OR SUBJECT TO THE DEBTS,
CONTRACTS, LIABILITIES, ENGAGEMENTS, OR TORTS OF THE PARTICIPANT.


 


(E)                                  PARTICIPANTS SHALL NOT BE, AND SHALL NOT
HAVE ANY OF THE RIGHTS OR PRIVILEGES OF, STOCKHOLDERS OF THE COMPANY IN RESPECT
OF ANY SHARES PURCHASABLE IN CONNECTION WITH ANY GRANT UNLESS AND UNTIL
CERTIFICATES REPRESENTING ANY SUCH SHARES HAVE BEEN ISSUED BY THE COMPANY TO
SUCH PARTICIPANTS (OR BOOK ENTRY REPRESENTING SUCH SHARES HAS BEEN MADE AND SUCH
SHARES HAVE BEEN DEPOSITED WITH THE APPROPRIATE REGISTERED BOOK-ENTRY
CUSTODIAN).


 


(F)                                    NO ELECTION AS TO BENEFITS OR EXERCISE OF
ANY GRANT MAY BE MADE DURING A PARTICIPANT’S LIFETIME BY ANYONE OTHER THAN THE
PARTICIPANT EXCEPT BY A LEGAL REPRESENTATIVE APPOINTED FOR OR BY THE
PARTICIPANT.


 


(G)                                 ABSENT EXPRESS PROVISIONS TO THE CONTRARY,
ANY GRANT UNDER THIS PLAN SHALL NOT BE DEEMED COMPENSATION FOR PURPOSES OF
COMPUTING BENEFITS OR CONTRIBUTIONS UNDER ANY RETIREMENT PLAN OF THE COMPANY OR
ITS SUBSIDIARIES AND SHALL NOT AFFECT ANY BENEFITS UNDER ANY OTHER BENEFIT PLAN
OF ANY KIND NOW OR SUBSEQUENTLY IN EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT
OF BENEFITS IS RELATED TO LEVEL OF COMPENSATION.  THIS PLAN IS NOT A “RETIREMENT
PLAN” OR “WELFARE PLAN” UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED.


 


(H)                                 UNLESS THE COMMITTEE DETERMINES OTHERWISE,
NO BENEFIT OR PROMISE UNDER THE PLAN SHALL BE SECURED BY ANY SPECIFIC ASSETS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR SHALL ANY ASSETS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES BE DESIGNATED AS ATTRIBUTABLE OR ALLOCATED TO THE
SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER THE PLAN.

 

6

--------------------------------------------------------------------------------


 


7.                                       TRANSFERS AND LEAVES OF ABSENCE


 

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any Subsidiary (or among any Subsidiaries)
shall not be deemed a termination of employment, and (b) a Participant who is
granted in writing a leave of absence or who is entitled to a statutory leave of
absence shall be deemed to have remained in the employ of the Company (and any
Subsidiary) during such leave of absence.

 


8.                                       ADJUSTMENTS


 

In the event of any change in the outstanding Shares by reason of any Share
dividend or split, or in the event of any reorganization, recapitalization,
merger, consolidation, spin-off, combination, combination or transaction or
exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares other than regular cash dividends, or any transaction
similar to the foregoing, the Committee in its sole discretion and without
liability to any person shall make such substitution or adjustment, if any, as
it deems to be equitable (subject to Section 14(c) below), as to (i) the number
or kind of Shares or other securities issued or reserved for issuance pursuant
to the Plan or pursuant to outstanding Awards, (ii) the maximum number of Shares
for which Options or Stock Appreciation Rights may be granted during a calendar
year to any Participant (iii)  the maximum amount of a Performance-Based Award
that may be granted during a calendar year to any Participant, (iv) the Option
Price or exercise price of any Stock Appreciation Right and/or (v) any other
affected terms of such Awards.

 


9.                                       MERGER, CONSOLIDATION, EXCHANGE,
ACQUISITION, LIQUIDATION OR DISSOLUTION


 


(A)                                  IN ITS ABSOLUTE DISCRETION, ACTING IN GOOD
FAITH, AND ON SUCH TERMS AND CONDITIONS AS IT DEEMS APPROPRIATE, COINCIDENT WITH
OR AFTER THE GRANT OF ANY GRANT, THE COMMITTEE MAY PROVIDE THAT SUCH GRANT
CANNOT BE EXERCISED AFTER THE AMALGAMATION, MERGER OR CONSOLIDATION OF THE
COMPANY WITH OR INTO ANOTHER CORPORATION, THE EXCHANGE OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY FOR THE SECURITIES OF ANOTHER CORPORATION, THE
ACQUISITION BY ANOTHER CORPORATION OF 80% OR MORE OF THE COMPANY’S THEN
OUTSTANDING SHARES OF VOTING STOCK OR THE RECAPITALIZATION, REORGANIZATION,
RECLASSIFICATION, LIQUIDATION, DISSOLUTION, OR OTHER EVENT AFFECTING THE CAPITAL
STOCK OF THE COMPANY, AND THE COMMITTEE SHALL, ON SUCH TERMS AND CONDITIONS AS
IT DEEMS APPROPRIATE, ACTING IN GOOD FAITH, ALSO PROVIDE, EITHER BY THE TERMS OF
SUCH GRANT OR BY A RESOLUTION ADOPTED PRIOR TO THE OCCURRENCE OF SUCH
AMALGAMATION, MERGER, CONSOLIDATION, EXCHANGE, ACQUISITION, RECAPITALIZATION,
REORGANIZATION, RECLASSIFICATION, LIQUIDATION, DISSOLUTION OR OTHER EVENT
AFFECTING THE CAPITAL STOCK OF THE COMPANY, THAT, AFTER WRITTEN NOTICE TO ALL
AFFECTED PARTICIPANTS AND FOR A REASONABLE PERIOD OF TIME PRIOR TO SUCH EVENT,
SUCH GRANT SHALL BE EXERCISABLE AS TO ANY SHARES SUBJECT THERETO WHICH IS BEING
MADE UNEXERCISABLE AFTER ANY SUCH EVENT, NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN (BUT SUBJECT TO THE PROVISIONS OF SECTION 7(B)) AND THAT, UPON
THE OCCURRENCE OF SUCH EVENT, SUCH GRANT SHALL TERMINATE AND BE OF NO FURTHER
FORCE OR EFFECT; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY ALSO PROVIDE, IN ITS
ABSOLUTE DISCRETION, THAT EVEN IF THE GRANT SHALL REMAIN EXERCISABLE AFTER ANY
SUCH EVENT, FROM AND AFTER SUCH EVENT, ANY SUCH GRANT SHALL BE EXERCISABLE ONLY
FOR THE KIND AND AMOUNT OF SECURITIES AND/OR OTHER PROPERTY, OR THE CASH
EQUIVALENT THEREOF (AS DETERMINED BY THE COMMITTEE IN GOOD FAITH),

 

7

--------------------------------------------------------------------------------


 


RECEIVABLE AS A RESULT OF SUCH EVENT BY THE HOLDER OF A NUMBER OF SHARES FOR
WHICH SUCH GRANT COULD HAVE BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH EVENT.


 


(B)                                 IN ADDITION TO THE FOREGOING PROVISIONS OF
SECTION 9 AND 10(A), IN THE EVENT OF A CHANGE IN CONTROL, (I) IF DETERMINED BY
THE COMMITTEE IN THE APPLICABLE AWARD AGREEMENT OR OTHERWISE AT THE TIME OF THE
CHANGE IN CONTROL, ANY OUTSTANDING AWARDS THEN HELD BY PARTICIPANTS WHICH ARE
UNEXERCISABLE OR OTHERWISE UNVESTED OR SUBJECT TO LAPSE RESTRICTIONS SHALL
AUTOMATICALLY BE DEEMED EXERCISABLE OR OTHERWISE VESTED OR NO LONGER SUBJECT TO
LAPSE RESTRICTIONS, AS THE CASE MAY BE, AS OF IMMEDIATELY PRIOR TO SUCH CHANGE
OF CONTROL AND (II) THE COMMITTEE MAY (SUBJECT TO SECTION 14(C) BELOW), BUT
SHALL NOT BE OBLIGATED TO, (A) ACCELERATE, VEST OR CAUSE THE RESTRICTIONS TO
LAPSE WITH RESPECT TO ALL OR ANY PORTION OF AN AWARD, (B) CANCEL SUCH AWARDS FOR
FAIR VALUE (AS DETERMINED IN THE SOLE DISCRETION OF THE COMMITTEE) WHICH, IN THE
CASE OF OPTIONS AND STOCK APPRECIATION RIGHTS, MAY EQUAL THE EXCESS, IF ANY, OF
VALUE OF THE CONSIDERATION TO BE PAID IN THE CHANGE IN CONTROL TRANSACTION TO
HOLDERS OF THE SAME NUMBER OF SHARES SUBJECT TO SUCH OPTIONS OR STOCK
APPRECIATION RIGHTS (OR, IF NO CONSIDERATION IS PAID IN ANY SUCH TRANSACTION,
THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO SUCH OPTIONS OR STOCK
APPRECIATION RIGHTS) OVER THE AGGREGATE EXERCISE PRICE OF SUCH OPTIONS OR STOCK
APPRECIATION RIGHTS, (C) PROVIDE FOR THE ISSUANCE OF SUBSTITUTE AWARDS THAT WILL
SUBSTANTIALLY PRESERVE THE OTHERWISE APPLICABLE TERMS OF ANY AFFECTED AWARDS
PREVIOUSLY GRANTED HEREUNDER AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION OR (D) PROVIDE THAT FOR A PERIOD OF AT LEAST TEN (10) BUSINESS DAYS
PRIOR TO THE CHANGE IN CONTROL, OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BE
EXERCISABLE AS TO ALL SHARES SUBJECT THERETO AND THAT UPON THE OCCURRENCE OF THE
CHANGE IN CONTROL, SUCH OPTIONS AND STOCK APPRECIATION RIGHTS SHALL TERMINATE
AND BE OF NO FURTHER FORCE AND EFFECT.


 


10.                                 NO RIGHT TO EMPLOYMENT OR AWARDS


 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant.  No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards.  The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

 


11.                                 SUCCESSORS AND ASSIGNS


 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participants’ creditors.

 


12.                                 NONTRANSFERABILITY OF AWARDS


 

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. 

 

8

--------------------------------------------------------------------------------


 

An Award exercisable after the death of a Participant may be exercised by the
legatees, personal representatives or distributees of the Participant.

 


13.                                 AMENDMENT AND TERMINATION


 

(a)                                  The Committee shall have the authority to
make such amendments to any terms and conditions applicable to outstanding
Grants as are consistent with this Plan provided that no such action shall
modify any Grant in a manner adverse to the Participant without the
Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant or this Plan (except that any adjustment
that is made pursuant to Section 9 or 10 hereof may be made by the Committee in
good faith).

 

(b)                                 The Board may amend, suspend or terminate
the Plan except that no such action, other than an action under Section 9 or 10
hereof, may be taken which would, without stockholder approval, increase the
aggregate number of Shares available for Grants under the Plan, decrease the
price of outstanding Grants, change the requirements relating to the Committee,
extend the term of the Plan or be materially adverse to all Participants with
respect to any outstanding Grants.

 

(c)                                  Without limiting the generality of the
foregoing, to the extent applicable, notwithstanding anything herein to the
contrary, this Plan and Awards issued hereunder shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretative guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
effective date of this Plan.  Notwithstanding any provision of the Plan to the
contrary, in the event that the Committee determines that any amounts payable
hereunder will be taxable to a Participant under Section 409A of the Code and
related Department of Treasury guidance prior to payment to such Participant of
such amount, the Company may (a) adopt such amendments to the Plan and Awards
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Committee determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Plan and
Awards hereunder and/or (b) take such other actions as the Committee determines
necessary or appropriate to avoid the imposition of an additional tax under
Section  409A of the Code.

 


14.                                 GOVERNING LAW; FOREIGN GRANTS


 


(A)                                  THIS PLAN SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF DELAWARE APPLICABLE THEREIN.


 


(B)                                 THE COMMITTEE MAY MAKE GRANTS TO SUCH
PERSONS AND IDENTIFIED IN SECTION 4(A) ABOVE WHO ARE SUBJECT TO THE LAWS OF
JURISDICTIONS OTHER THAN THOSE OF THE UNITED STATES, WHICH GRANTS MAY HAVE TERMS
AND CONDITIONS THAT DIFFER FROM THE TERMS THEREOF AS PROVIDED ELSEWHERE IN THE
PLAN FOR THE PURPOSE OF COMPLYING WITH FOREIGN LAWS OR OTHERWISE AS DEEMED TO BE
NECESSARY OR DESIRABLE BY THE COMMITTEE.

 

9

--------------------------------------------------------------------------------


 


15.                                 WITHHOLDING TAXES


 

The Company shall have the right to deduct from any cash payment made under the
Plan any minimum federal, state or local income or other taxes required by law
to be withheld with respect to such payment.  It shall be a condition to the
obligation of the Company to deliver Shares or cash under any Award where such
delivery is a taxable event to the Participant that the Participant pay to the
Company such amount as may be requested by the Company for the purpose of
satisfying any liability for such minimum withholding taxes.

 


16.                                 EFFECTIVE DATE AND TERMINATION DATES


 

The Plan, as amended and restated, shall be effective on and as of the date of
its approval by the stockholders of the Company in accordance with applicable
laws and shall terminate ten years later, subject to earlier termination by the
Board pursuant to Section 14.

 


17.                                 CHOICE OF LAW


 


THE PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE.


 


APPROVED BY STOCKHOLDERS ON NOVEMBER 6, 2008.

 

10

--------------------------------------------------------------------------------
